Citation Nr: 0304144	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  00-19 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUE

Entitlement to an increased rating higher than 30 percent for 
the service-connected post-traumatic stress disorder (PTSD) 
for the period beginning on January 16, 1984 through April 5, 
1992.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the RO that 
effectuated a grant of service connection for PTSD by 
assigning a 30 percent rating, effective beginning on January 
16, 1984.  

Historically, the RO had granted service connection for PTSD 
in a September 1992 rating decision and initially assigned a 
30 percent rating, effective on April 6, 1992.  The veteran 
timely appealed from this rating decision.  

Thereafter, in a September 1996 rating decision, the RO 
assigned a 100 percent rating, effective on April 6, 1992.  

In decision promulgated on August 24, 1999, the Board 
assigned an earlier effective date of January 16, 1984 for 
the grant of service connection for PTSD.  

As noted hereinabove, in the August 1999 rating decision, the 
RO assigned a 30 percent evaluation for the service-connected 
PTSD for the period beginning on January 16, 1984.  




FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The service-connected PTSD is shown to have been 
manifested by a disability picture that more nearly 
approximated that of a seriously impaired ability to 
establish and maintain effective or favorable relationships 
with people and psychoneurotic symptoms of such severity and 
persistence that there was pronounced industrial impairment 
beginning in January 1984.  

3.  The service-connected PTSD is shown to have been 
manifested by a disability picture that more nearly 
approximated that of a severely impaired ability to establish 
and maintain effective or favorable relationships with people 
and psychoneurotic symptoms of such severity and persistence 
that there was severe industrial impairment after February 
1988.  

4.  The service-connected PTSD is not shown to be productive 
of a disability picture where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
result in profound retreat from mature behavior; or the 
veteran was demonstrably unable to obtain or retain 
employment prior to April 6, 1992.  



CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating, but 
not higher for the service-connected PTSD from January 16, 
1984 through April 5, 1992, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.132 
including Diagnostic Code 9411 (1984); 38 C.F.R. § 4.132 
including Diagnostic Code 9411 (1988).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

In April 1982, the veteran was hospitalized at a VA Medical 
Center (VAMC) after a detoxification referral.  Upon 
examination, the veteran was noted to be alert and friendly 
and gave no indication of delusions, hallucinations, or 
suicidal or homicidal ideations.  The testing indicated that 
the veteran suffered from some depression with feelings of 
guilt and resentment and exhibited marked emotional lability.  
At the time of hospitalization, the veteran was working as an 
automotive mechanic and felt that he would be able to return 
to his job following treatment.  

The veteran was also treated at the Mid-Bergen Community 
Mental Health Center from June 1983 to April 1984.  
Specifically, in July 1983, a treatment note shows that the 
veteran had a history of severe alcoholism and presented with 
moderate anxiety following an altercation with his wife that 
resulted in his drinking after several weeks of sobriety.  

Following the altercation with his wife, the veteran told her 
that he wanted a divorce.  The veteran also stated that he 
had been married for eleven years and that problems had 
emerged with the problematic behavior of their children.  The 
examiner also noted that the veteran had a history of 
emotional lability and flashbacks.  

Furthermore, in August 1983, the veteran had complaints of 
having depressive content dreams and the reality of 
flashbacks from the war.  The veteran also stated that he 
experienced a paranoid fear of people talking about him, but 
did not suffer from hallucinations, delusions, or suicidal or 
homicidal ideations.  

The examiner also stated that the veteran was moderately 
anxious, had feelings of depersonalization, and exhibited 
fair impulse control.  The veteran felt confused about 
himself and the future of his marriage and felt that his wife 
was detaching herself.  The examiner concluded that the 
veteran suffered from anxiety attacks due to marital 
problems, withdrawal from alcohol and a depressive disorder.  
The examiner prescribed Valium.  

Likewise, in an undated note, the veteran reported that he 
never got over the war, exhibiting symptoms of alcohol abuse, 
war related dreams, flashbacks, general anxiety, marital 
difficulty, extreme survivor guilt and lack of assertiveness.  
The examiner reported that the veteran's feelings connected 
to the war resurfaced intensely when discussing his 
experiences and that his survivor guilt was directly related 
to his traumatic combat experiences.  

Furthermore, the examiner reported that the veteran's 
interpersonal functioning had been impaired as he attempted 
to control the expression of strong emotions connected to 
being a survivor.  

Finally, in April 1984, the veteran's therapy was terminated.  
In a termination summary, the Staff Psychologist stated that 
neither the veteran nor his wife was ready to make a 
commitment or fight for their marriage, so family therapy was 
discontinued.  

In an August 1985 letter, Dr. M. Elizabeth Langell, Ph.D., 
stated that the veteran was treated as part of a VA funded 
readjustment counseling program between October 1983 and June 
1984.  The veteran's presenting problems included those of 
symptoms directly related to his combat experiences in 
Vietnam, including nightmares, flashbacks, and a high level 
of survivor guilt, as well as symptoms that probably arose in 
response to these experiences, including estrangement from 
others, marital communication problems, hypervigilance and 
generalized anxiety.  

The veteran was also drinking excessively and complained of 
poor ability to assert himself.  Dr. Langell further reported 
that treatment produced partial amelioration of the veteran's 
symptoms, but alcohol abuse, marital and interpersonal 
discord, and war-related symptoms remained to some extent at 
the time of termination.  She diagnosed the veteran as having 
chronic PTSD.  

In a January 1985 VA treatment record, the veteran reported 
that he was married but separated, that he was working as a 
carpenter and construction worker and that he had a history 
of mental health treatment.  The veteran was noted to be 
alert, oriented, friendly, cooperative and talkative and 
appeared to be moderately anxious.  The veteran's affect 
varied; some dysphoria was observed, and his mood was 
appropriate with prevailing ideation.  

The veteran's rate and pressure of speech was moderately 
elevated, and his speech and thought processes were logical, 
relevant and coherent.  The veteran exhibited no psychotic 
symptoms, and imminent suicidal and homicidal ideations were 
not considered significant.  The veteran indicated a desire 
for treatment and to maintain close relationships with his 
wife and children, hoping for an eventual reunion.  

In May 1992 the veteran underwent a VA examination.  At the 
time of the examination, the veteran reported that he had 
been self-employed for most of his life as a construction 
worker, but had not worked for the past three days.  The 
veteran had complaints of being anxious and "wired up" and 
found it hard to slow down and relax.  

Upon examination, the VA examiner reported that the veteran 
appeared mildly anxious and depressed and was generally 
somber.  The veteran stated that he could not relate to 
people, was angry, and often expected to much from 
relationships.  He cried in private and felt that sometimes 
he might "go crazy."  The veteran felt that people talked 
about him behind his back and stated that sleeping was 
"dreadful," being up eighteen to twenty-two hours a day and 
experiencing bad dreams.  

The administration of the Mississippi Scale for Combat-
Related PTSD revealed, in part, that the veteran was 
extremely likely to become violent, never was able to get 
emotionally close to others, never thought of suicide, that 
he did not enjoy doing things he used to, that he had not 
found it easy to keep a job since the military, and that he 
sometimes enjoyed the company of others, but never felt 
comfortable around a crowd.  

The examiner diagnosed the veteran as having PTSD and alcohol 
dependence, in remission.  In conclusion, the examiner stated 
that the veteran had suffered from PTSD for many years and 
still experienced symptoms.  Furthermore, he opined that the 
veteran should be able to continue his work as a construction 
worker and that his psychiatric incapacity was "moderate."  

In a December 1993 letter, Dr. Yael Margolin-Rice, Clinical 
Psychologist, stated that the consequences of the veteran's 
military experiences had had a profoundly debilitating affect 
on all areas of the veteran's functioning, including the 
physical, psychological, social, educational and vocational.  
Furthermore, she stated that his prognosis was highly 
guarded.  

In a recent letter, dated August 2000, the veteran stated 
that, at the time he received treatment at the Mid-Bergen 
Community Mental Health Center, his combat experiences were 
completely unhinging him and that he always considered 
suicide as an option.  The veteran further stated that, in 
January 1985, he was "homeless, jobless, and penniless" and 
had been separated from his wife and children for over nine 
months and that he was a carpenter by trade, not necessarily 
working as a carpenter.  

In an April 2001 letter, Dr. Yael Margolin-Rice, Clinical 
Psychologist, commented on the veteran's disability prior to 
entering treatment in 1992, specifically stating that the 
veteran's case was one of the "most severely 
incapacitating" personally seen.  

Dr. Rice had reviewed the veteran's medical records from 
1983-1984 and noted that the understanding of PTSD was 
limited at that time, and assumptions about treatment were 
rather naïve.  Furthermore, Dr. Rice stated that:

The fact that [the veteran] did not seek 
out professional help again until 1992, 
rather than servicing to demonstrate a 
possible improvement in his condition, 
indicates to me the far greater reality 
that the very symptoms that required 
treatment, so completely disabled him 
that he was simply not in any position to 
proactively seek treatment.  Like so many 
traumatized patients, particularly those 
with no significant others to somehow 
encourage or even coerce them into 
getting help, it was only when 'hit 
emotional rock bottom' that [the veteran] 
came to the VA.  It was in that long-
standing state of desperation that I 
encountered [the veteran] in 1992.  . . .  
As such, I [felt] that I [could] state 
with virtual certainty, that in the early 
1980's, [the veteran] was as 
psychologically disabled by PTSD as he 
was when he began treatment with me in 
1992.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the June 2000 Statement of the 
Case and October 2001 Supplemental Statement of the Case 
issued during the pendency of the appeal, the veteran and his 
representative have been advised of the law and regulations 
governing his claim, and have been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  

The RO in this regard has essentially complied with VCAA and 
VA's duty to assist him in obtaining evidence for his claim.  
Further, the RO has informed the veteran of the specific 
evidence he needed to submit.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The veteran claims that he is entitled to a rating higher 
than 30 percent for the service-connected PTSD from January 
16, 1984.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

Initially, the Board notes that the regulations pertaining to 
the rating of PTSD were changed, effective on February 3, 
1988.  

At the time the veteran was originally granted service 
connection, PTSD was evaluated under 38 C.F.R. § 4.132, as in 
effect prior to the February 3, 1988 change in the 
regulations.  

Pursuant to the regulations in effect prior to the February 
3, 1988, changes, a 30 percent rating was assigned when there 
was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms resulted in such reduction in 
initiative, efficiency, and reliability levels as to produce 
considerable industrial impairment.  

A 50 percent rating was assigned when the ability to 
establish or maintain effective or favorable relationships 
with people was substantially impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels to be were so reduced as to result in 
severe industrial impairment.  

A 70 percent rating was assigned when the ability to 
establish and maintain effective or favorable relationships 
with people was seriously impaired.  The psychoneurotic 
symptoms were of such severity and persistence that there was 
pronounced impairment in the ability to obtain or retain 
employment.  

Finally, a 100 percent rating was assigned when the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms that border on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as phantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or retain 
employment.  See 38 C.F.R. § 4.132 including Diagnostic Code 
9411 (1987).  

The term "definite" is defined as "distinct, unambiguous, 
and moderately large in degree," and as representing a 
degree of social and industrial inadaptability that is "more 
than moderate but less than rather large."  O.G.C. Prec. 9-
93, 59 Fed. Reg. 4752 (1994).  See also Hood v. Brown, 4 Vet. 
App. 301 (1993).  

Following the February 3, 1988, regulatory changes, the 
rating criteria provided that a 30 percent disability 
evaluation was assigned when there was definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
resulted in such reductions in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  

A 50 percent evaluation was assigned when the ability to 
establish or maintain effective relations with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  

A 70 percent rating was assigned when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  

Finally, a 100 percent rating was assigned when the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or retain 
employment.  See 38 C.F.R. § 4.132 including Diagnostic Code 
9411 (1989).  

Furthermore, as to the veteran's claim for an increased 
rating, the Court has held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran should 
apply.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Thus, since the veteran's current claim arises from the 
August 1999 rating decision, the criteria most favorable to 
the veteran must be considered and applied in this case.  

After a careful review of the evidence, and application of 
the rating criteria, the Board concludes that the service-
connected PTSD symptoms are shown to more nearly approximate 
the criteria for the assignment of a 70 percent rating for 
the period beginning on January 16, 1984 through April 5, 
1992.  

In this regard, the Board finds that the veteran is shown to 
have exhibited serious impairment in the ability to establish 
and maintain effective and favorable relationships with 
people and to have likely experienced pronounced impairment 
in the ability to obtain and retain employment beginning in 
1984.  

Specifically, the veteran continuously struggled with his 
marriage, including telling his wife in July 1983 that he 
wanted a divorce, feelings that his wife was detaching 
herself from him, and suffering from anxiety attacks due to 
such marital problems and confusion as to future of their 
marriage.  The treatment records also show various complaints 
of marital difficulty, as well as communication problems.  

Furthermore, the veteran stated on several occasions that he 
was paranoid that people were talking about him, and in the 
August 1985 letter, Dr. Langell stated that the veteran was 
estranged from others due to his combat-related experiences.  

In addition, the May 1992 examination provided information as 
to the severity of the veteran's PTSD up to that point.  
During the examination, the veteran stated that he expected 
too much from people and found it hard to get emotionally 
close to others.  

Moreover, the medical evidence showed that the veteran 
suffered from extreme survivor's guilt, resentment, lack of 
assertiveness and marked emotional lability.  Furthermore, 
the veteran suffered from anxiety attacks, fair impulse 
control and impaired interpersonal functioning.  

Particularly, a treatment note from the Mid-Bergen Community 
Mental Health Center stated that when attempts were made to 
discuss the veteran's War experiences, the veteran's feelings 
"resurfaced intensely."  

Dr. Langell stated that the veteran had experienced 
hypervigilence, generalized anxiety and an overall poor 
ability to assert himself and that, even after treatment, 
symptoms associated with the PTSD, including interpersonal 
discord, remained to some extent.  

Additionally, the January 1985 VA treatment record also 
showed that the veteran's affect was varied with dysphoria 
and that his speech was moderately elevated.  

Finally, in the April 2001 letter, Dr. Rice stated that the 
veteran's case was severe and that he had not sought 
treatment until 1992 because he was "so completely 
disabled" that he was not able to "proactively seek 
treatment."

In considering the rating criteria effective beginning on 
February 3, 1988, the Board finds that the veteran is shown 
to have likely continued to experience severe social and 
industrial inadaptability due to the service-connected PTSD 
prior to April 6, 1992.  

However, the Board finds that his overall disability picture 
does not warrant a rating higher than 70 percent under either 
set of criteria for the time period in question.  

The evidence in this regard does not demonstrate that the 
service-connected PTSD had resulted in a disability picture 
consistent with the veteran being virtually isolated in the 
community or suffering from totally incapacitating symptoms 
that interfered with all daily activities.  

The evidence shows that the veteran did not experience 
delusions, hallucinations, homicidal ideations or other 
psychotic symptoms.  The January 1985 treatment note stated 
that the veteran was alert, oriented, friendly, cooperative 
and talkative, and that his speech and thought processes were 
logical, relevant and coherent.  

The veteran also stated that, despite the actual relationship 
with his wife, he desired to have and maintain close 
relationships with her and his kids.  

Significantly, the May 1992 VA examiner opined that the 
veteran's psychiatric incapacity was "moderate."  

Although the veteran stated in the August 2000 letter that he 
was not employed in January 1985, the objective evidence for 
the period in question also did not serve to establish that 
the veteran was demonstrably unable to obtain or retain 
employment for the period in question.  

Particularly, in April 1982, the veteran stated that he was 
working as an automotive mechanic and that he would be able 
to return to his job following hospitalization.  

Likewise, during the May 1992 VA examination, the veteran 
stated that he had been able to work on and off as a self-
employed construction worker and had worked up to three days 
prior to the examination.  Furthermore, the examiner stated 
that the veteran would be able to return to work at that 
time.  

Therefore, the Board concludes, after considering Dr. Rice's 
April 2001 opinion, that his service-connected PTSD for the 
period from January 16, 1984 through April 5, 1992, is shown 
by the evidence of record to warrant a 70 percent rating , by 
not higher, under the applicable rating criteria.  



ORDER

An increased rating of 70 percent, but not higher for the 
service-connected PTSD for the period from January 16, 1984 
through April 5, 1992 is granted, subject to the regulations 
controlling the award of VA monetary benefits.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

